

Exhibit 10.1


EXECUTIVE RETENTION AGREEMENT


SteelCloud, Inc. (“Company”) and Brian Hajost (“Hajost”) agree as follows, on
the 31st day of January 2009:


 
1.
The Company hires Hajost for the position of President and Chief Executive
Officer (CEO) of the company commencing as of January 16, 2009.  Hajost accepts
the position.

 
2.
The Company will pay Hajost a semi-monthly salary of $8,333.33, (which equates
to $200,000 annually.)  This salary will be paid in semi-monthly pay periods,
less federal deductions and authorized withholdings as required by law.

 
3.
Hajost will receive one hundred fifty six thousand (156,000) shares of Company
stock which will vest at the rate of thirteen thousand (13,000) shares each
month, beginning on the last business day of February 2009 and continuing on the
last business days of the next eleven months, so long as Hajost is employed by
the Company on the last day of the month.  The Company will pay the taxes on
this stock grant, and Hajost acknowledges that the payment of the taxes may be
taxable income to Hajost.  Hajost acknowledges that the stock will be considered
restricted shares subject to the requirements of the Securities Act of 1933 and
Virginia Blue Sky laws.  The restrictions on this grant will include all
restrictions necessary to assure compliance with 26 U.S.C. § 409A.

 
4.
Hajost will be entitled to participate in Company-sponsored medical and dental
benefit plans to be paid by the Company.

 
5.
The Company will provide Hajost a car allowance of $500 per month, to be
included in gross wages.

 
6.
The Company will enter into a separate stock option agreement with Hajost
pursuant to which Hajost will be granted an option for 300,000 SteelCloud shares
three days after the Company’s 2008 Form 10K is filed with a grant price equal
to the closing stock price of the Company on the date of the grant.  Hajost must
be an employee on the date of the grant or the Company’s obligations under this
clause are terminated. The option will vest ratably over a period of three years
from the grant date with a 5 year exercise term. In the event that the Company
terminates Hajost’s employment without cause, Hajost’s stock options’ vesting
date will accelerate and his 300,000 incentive stock options will become fully
vested at that date.  Hajost recognizes that he is ineligible for any other
options under any other agreement express or implied, and that the new stock
option agreement will be deemed the sole vehicle for any SteelCloud stock
options.

 
7.
Hajost understands that he is an employee at will and either he or the Company
may terminate Hajost’s employment at any time with or without cause and with or
without notice.  In the event that the Company terminates Hajost ‘s employment
for cause, all obligations of the Company under this agreement shall
terminate.  For the purposes of this clause, “cause” means (a) a deliberate
violation of a Company rule reasonably designed to protect the legitimate
business interests of the Company, (b) a willful act or omission of such a
nature or so recurrent as to manifest a disregard of the Company’s interests and
the duties and obligations Hajost owes to the Company, or (c) the Company’s
failure to satisfy the requirements of the Company’s Financial Plan for two
consecutive quarters.  For the purposes of this clause, the Company’s Financial
Plan shall be the Plan adopted by the Board of Directors applicable to each
fiscal year.  In the event that the Company terminates Hajost’s employment
without cause (other than due to Hajost’s request), or Hajost terminates his
employment for Good Reason, Hajost shall be entitled to severance as follows:

 
 
1

--------------------------------------------------------------------------------

 
 
 
a.
If the termination takes place within three months from the date of this
agreement, the Company will pay Hajost severance of two months salary, payable
semi-monthly on the Company’s regular salary payment dates for the two months
following Hajost’s termination.

 
b.
If the termination takes place between three months and six months from the date
of this agreement, the Company will pay Hajost severance of three months salary,
payable semi-monthly on the Company’s regular salary payment dates for the three
months following Hajost’s termination.  Notwithstanding the foregoing, if deemed
necessary to comply with 26 U.S.C. § 409A, all severance pay due under this
subparagraph must be paid no later than 2 ½ months after the end of the year in
which the termination of employment occurs, and the Company may unilaterally
amend the payment schedule for the severance due under this subparagraph to
comply with this payment term.

 
c.
If the termination takes place between six months and one year from the date of
this agreement, the Company will pay Hajost severance of six months salary,
payable semi-monthly on the Company’s regular salary payment dates for the six
months following Hajost’s termination.   Notwithstanding the foregoing, if
deemed necessary to comply with 26 U.S.C. § 409A, all severance pay due under
this subparagraph must be paid no later than 2 ½ months after the end of the
year in which the termination of employment occurs, and the Company may
unilaterally amend the payment schedule for the severance due under this
subparagraph to comply with this payment term.

 
d.
If the termination takes place after the first year anniversary of this
agreement, the Company will pay Hajost a severance of 12 months salary, payable
semi-monthly on the regular salary payment dates for the twelve months following
Hajost’s termination.  Notwithstanding the foregoing, if deemed necessary to
comply with 26 U.S.C. § 409A, all severance pay due under this subparagraph must
be paid no later than 2 ½ months after the end of the year in which the
termination of employment occurs, and the Company may unilaterally amend the
payment schedule for the severance due under this subparagraph to comply with
this payment term.

 
 
2

--------------------------------------------------------------------------------

 
 
The severance payments described in this paragraph 7 are intended to be and will
be applied in such a manner as to be exempt 26 U.S.C. § 409A under the exemption
found in Regulation Section 1.409A-(b)(9)(iii) for separation pay plans (i.e.,
the so-called ‘two times’ pay exemption).  For purposes of this paragraph 7,
Good Reason means the occurrence of any of the following events, without the
express written consent of Hajost: a material diminution of his base
compensation;  a material diminution of his authority, duties or
responsibilities;  a material diminution of the budget over which he retains
authority;  a material change in the geographic location of his job; or  any
other action or inaction by the Company that constitutes a material breach by
the Company of this agreement.  Furthermore, notwithstanding the foregoing, the
occurrence of any Good Reason event shall cease to be an event constituting Good
Reason if Hajost fails to provide the Company with notice of the occurrence of
any of the foregoing within the ninety (90)-day period immediately following the
date on which Hajost first becomes aware (or reasonably should have become
aware) of the occurrence of such event.  The Company shall have thirty (30) days
from the receipt of such notice to cure or remedy the event described as
constituting Good Reason.   Hajost’s termination for Good Reason must occur
within the six month period following the occurrence of the event constituting
good reason. 
 
 
8.
If  (a) the majority of the Company’s stock or a substantial portion of the
Company’s assets are acquired, (b) the acquisition closes while Hajost is
employed by the Company, and (c) Hajost’s employment with the Company is
terminated without cause (other than due to Hajost’s request) within 30 days of
the acquisition, Hajost will be entitled to severance pay equal to the lesser of
(a) 24 months salary based on Hajost’s annual rate of pay for the calendar year
before the calendar year of termination from service, or (b) two times the IRS
limit for qualified plans provided for in 26 U.S.C. § 401(a)(17) for the
calendar year of termination of service.  This severance will be payable in
monthly installments pro rata ending on  the last day of the second calendar
year following the year in which Hajost is terminated, but there will be no
payment during the first six months following termination, and the first payment
will include six months of the severance pay, and the severance pay thereafter
will be paid in monthly installments.  For the purposes of this clause, “cause”
is defined as it is defined in paragraph 7 above.  Notwithstanding the
foregoing, the Company may unilaterally amend this Agreement and pay any
severance pay due under this paragraph immediately following Hajost’s
termination of employment, but no later than the 15th day of the third month
following Hajost’s termination of employment, if the Company deems it to be
necessary to comply with 26 U.S.C. § 409A and the exemption found in Regulation
Section 1.409A-(b)(4) for short-term deferrals.  The obligation to pay Hajost
under this paragraph shall be in lieu of any obligation to pay Hajost under
paragraph 7 of this Agreement, and payment under this paragraph shall constitute
compliance by the Company with any obligations under this paragraph and
paragraph 7 of this Agreement.

 
9.
The Company will appoint Hajost to the Board of Directors of the Company.

 
 
3

--------------------------------------------------------------------------------

 
 
 
10.
During the term of Hajost’s employment with the Company and for 2 years after
termination of Hajost’s employment, regardless of the reason for the
termination, Hajost agrees that he will not compete, directly or indirectly,
with the business of the Company.  Hajost understands that the term “not
compete” as used in this paragraph shall mean that he shall not own, manage,
operate, consult with, or be employed by, a business which competes or may
compete with the present business of the Company and such other business
activity in which the Company may engage during Hajost’s employment.  “Own” does
not include an ownership interest in the securities of a publicly traded company
which is an interest less than 3 % of the outstanding publicly traded shares of
the company.

 
11.
Hajost acknowledges that during the course of his employment relationship with
the Company, there may be disclosed to him certain trade secrets, methodologies,
or other proprietary data of the Company and others with which the Company has
contractual relationships (hereinafter “Confidential Information”); said
Confidential Information consisting of, but not limited to: customer lists,
pricing data, the Company’s financial information, technical information, and
marketing, production, or merchandising systems or plans.  Hajost agrees that he
shall not during, or at any time after the termination of, his employment
relationship with the Company, regardless of the reason for the termination, use
for himself or others, or disclose or divulge to others, including but not
limited to future employers or other businesses with which Hajost  may have a
contractual relationship, any Confidential Information.

 
12.
Should Hajost breach or threaten to breach his duties under paragraphs 10 or 11
above, the Company shall be entitled to an injunction restraining him from such
breaches. The right to secure an injunction is not exclusive, and the Company
may pursue any other remedies it has against Hajost for a breach or threatened
breach of paragraphs 10 and 11, including the recovery of damages from Hajost.

 
13.
This agreement is contingent upon Hajost’s submission of satisfactory proof of
his identity and his legal authorization to work in the United States.  As a
condition of employment, Hajost will be required to complete the Employment
Eligibility Verification (I-9) and submit a copy of the appropriate documents to
show that Hajost is eligible to work in the United States.  If Hajost fails to
submit this proof within three days of his initial employment date, federal law
prohibits the Company from hiring Hajost.

 
14.
Hajost acknowledges that this agreement, along with the final form of any
referenced documents, represents the entire agreement between him and the
Company and that no verbal or written agreements, promises or representations
that are not specifically stated in this agreement, are or will be binding upon
the Company.

 
15.
Hajost acknowledges that the Company has made no representations regarding the
tax consequences to Hajost regarding this Agreement or any of its
provisions.  The Company reserves the unilateral right to amend this Agreement
if necessary to comply with applicable law or amendments thereto, including but
not limited to 26 U.S.C. § 409A.  If (and for as long as) Hajost is determined
to be a "specified employee" (as defined under 26 U.S.C. § 409A), any payments
to be made to Hajost upon a separation from service may not be made before the
date that is six months after his separation from service (or death, if
earlier), unless otherwise permitted pursuant to 26 U.S.C. § 409A.  To the
extent that Hajost is subject to the six-month delay rule referenced in the
preceding sentence, all payments that would have been made to him during the six
months following his separation from service that are not otherwise exempt from
Code Section 409A, if any, will be accumulated and paid to him during the
seventh months following his separation from service, and any remaining payments
due will be made in their ordinary course as described in this Agreement.



 
4

--------------------------------------------------------------------------------

 


STEELCLOUD, INC.


By: /s/ E.A. Burkhalter                                          
Vice Admiral E. A. Burkhalter, Jr., USN (Ret.)
Chairman of the Board of Directors
Dated: February 5, 2009




Agreed and Accepted:


/s/ Brian Hajost                                                      
Brian Hajost
Dated: February 5, 2009
 
 
5

--------------------------------------------------------------------------------

 